03/20/2020



                                                                                  Case Number: DA 20-0076
       IN THE SUPREME COURT OF THE STATE OF MONTANA

                                No. DA 20-0076

IN THE MATTER OF

L.T,

       Youth in Need of Care.


                   GRANT OF EXTENSION OF TIME


       Upon consideration of the Appellant’s Motion for Extension of Time,

and good cause appearing therefore, the Appellant is granted an extension of

time until May 16, 2020, to prepare, serve, and file the Opening Brief.

       No further extensions will be granted.




                                                                        Electronically signed by:
                                                        Grant of Extension of Mike
                                                                              Time McGrath
                                                                Chief Justice, Montana Supreme Court
                                                                           PAGE
                                                                             March1 20 2020